                                                                     The Atlantic Building
                                                                       950 F Street, NW
                                                                 Washington, DC 20004-1404
                                                               202-239-3300 | Fax: 202-239-3333



VIA CM/ECF                                                                   January 6, 2021

The Honorable Steven I. Locke
United States District Court for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

              Re: Signify North America Corporation et al., v. Satco Products, Inc., Case No.
                  2:19-cv-06125-JMA-SIL

Dear Judge Locke:

       Plaintiffs Signify North America Corporation and Signify Holding B.V. (collectively,
“Signify”) through their attorneys move the Court to withdraw their Letter Motion for Leave to
Electronically File Document under Seal, Exhibits 20 and 21 of Signify’s Reply Claim
Construction Brief, Dkt. 119.

        Exhibits 20 and 21 are expert deposition transcripts that have been designated by Satco as
“CONFIDENTIAL” and/or “RESTRICTED – ATTORNEYS’ EYES ONLY” under the
Protective Order entered in this case (Dkt. No. 44). Signify does not believe that Exhibit 20 or 21
contain “CONFIDENTIAL” or “RESTRICTED – ATTORNEYS’ EYES ONLY” information.
Signify asked for Satco to confirm that Exhibits 20 and 21 should be filed publicly, but counsel
for Satco stated they were unable to respond before the deadline for Signify’s Reply Brief.

       On January 5, 2021, Satco confirmed that Exhibits 20 and 21 do not include any
confidential information, and therefore Signify is filing unredacted public versions of Exhibits 20
and 21 concurrently herewith.

       For the foregoing reasons, Signify respectfully requests to withdraw its Letter Motion for
Leave to Electronically File Document under Seal, Exhibits 20 and 21 of Signify’s Reply Claim
Construction Brief, Dkt. 119.



                                                                             /s/Thomas W. Davison
                                                                             Thomas W. Davison (admitted pro hac vice)

                                                                             Counsel for Plaintiffs Signify North America
                                                                             Corporation and Signify Holding B.V.



Alston & Bird LLP                                                                                                                                     www.alston.com


           Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
